Exhibit 10.48.6

 

Endo Pharmaceuticals Inc.   February 19, 2008        

100 Painters Drive

Chadds Ford PA 19317

Attn: Chief Legal Officer

 

Copy:   

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York

NY 10036

Attn: Eileen Nugent and Bruce Goldner

Dear Sirs,

Co-Promotion Agreement

We refer to our co-promotion agreement dated 1st July 2005 relating to the
co-promotion of frovatriptan in the U.S.A (the “Co-Promotion Agreement”).

Pursuant to Clause 9.3 of the Co-Promotion Agreement we hereby agree to cease
our co-promotion of frovatriptan in the U.S.A. and to terminate the Co-Promotion
Agreement with effect from February 19, 2008.

Please confirm your agreement to this termination and its effective date by
countersigning a copy of this letter and returning it to us.

Yours faithfully,

for and on behalf of Vernalis Development Ltd.

 

/s/ A. J. Weir

  Director   Agreed for and on behalf of Endo Pharmaceuticals Inc.  

/s/ Charles A. Rowland

  EVP, CFO & Treasurer   (title) 2-19-08   (date)